Name: Commission Implementing Regulation (EU) 2016/1063 of 30 June 2016 amending for the 247th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  international trade
 Date Published: nan

 1.7.2016 EN Official Journal of the European Union L 177/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1063 of 30 June 2016 amending for the 247th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 24 June 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend nine entries from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are replaced as follows: (a) Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza, (c) Di Karlo Antonio, (d) Merlin Oliver Christian Rene, (e) Arfauni Imad Ben Yousset Hamza, (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: France. Date of birth: 21.1.1971. Place of birth: Roubaix, France. Nationality: French. Other information: In custody in France as of May 2004. Date of designation referred to in Article 2a (4) (b): 25.6.2003. is replaced by the following: Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza, (c) Di Karlo Antonio, (d) Merlin Oliver Christian Rene, (e) Arfauni Imad Ben Yousset Hamza, (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: France. Date of birth: 29.1.1971. Place of birth: Roubaix, France. Nationality: French. Other information: In custody in France as of May 2004. Date of designation referred to in Article 7d(2)(i): 25.6.2003. (b) Emilie Konig. Date of birth: 9.12.1984. Place of birth: Ploemeur, France. Nationality: French. Other information: Located in Syria since 2013. Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Emilie Edwige Konig (alias (a) Emilie Samra Konig). Date of birth: 9.12.1984. Place of birth: Ploemeur, France. Nationality: French. Passport No: (a) 05AT521433 (French passport number, issued on 30.11.2005 by the sous-prefecture of police of Lorient, France), (b) 050456101445 (French national identity card, issued on 19.5.2005 by the sous-prefecture of police of Lorient, France), (c) 0205561020089 (French identity card number, issued on 30.5.2002 under name Emilie Edwige Konig). Other information: Located in Syria since 2013. Date of designation referred to in Article 7d(2)(i): 23.9.2014. (c) Kevin Guiavarch. Date of birth: 12.3.1993. Place of birth: Paris, France. Nationality: French. Other information: Located in Syria since 2012. Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Kevin Guiavarch. Date of birth: 12.3.1993. Place of birth: Paris, France. Nationality: French. Other information: Located in Syria since 2012. Date of designation referred to in Article 7d(2)(i): 23.9.2014. (d) Boubaker Ben Habib Ben Al-Hakim (alias (a) Boubakeur el-Hakim, (b) Boubaker el Hakim, (c) Abou al Moukatel, (d) Abou Mouqatel, (e) Abu-Muqatil al-Tunisi; Date of birth: 1.8.1983; Place of birth: Paris, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: (a) French (b) Tunisian. Date of designation referred to in Article 7d(2)(i): 29.9.2015. is replaced by the following: Boubaker Ben Habib Ben Al-Hakim (alias (a) Boubakeur el-Hakim, (b) Boubaker el Hakim, (c) Abou al Moukatel, (d) Abou Mouqatel, (e) Abu-Muqatil al-Tunisi, (f) El Hakim Boubakeur); Date of birth: 1.8.1983; Place of birth: Paris, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: (a) French (b) Tunisian. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (e) Peter Cherif; Date of birth: 26.8.1982; Place of birth: Paris, France; Address: Al Mukalla, Hadramawt province, Yemen; Nationality: French. Date of designation referred to in Article 7d(2)(i): 29.9.2015. is replaced by the following: Peter Cherif; Date of birth: 26.8.1982; Place of birth: Paris, 20th district, France; Address: Al Mukalla, Hadramawt province, Yemen; Nationality: French. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (f) Maxime Hauchard (alias Abou Abdallah al Faransi); Date of birth: 13.3.1992; Place of birth: Normandy, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: French. Date of designation referred to in Article 7d(2)(i): 29.9.2015. is replaced by the following: Maxime Hauchard (alias Abou Abdallah al Faransi); Date of birth: 17.3.1992; Place of birth: Saint Aubin les Elbeuf, Normandy, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: French. Passport No: (a) 101127200129 (French national identity card issued by the Sous-PrÃ ©fecture of Bernay, France and expires 4.11.2020). Date of designation referred to in Article 7d(2)(i): 29.9.2015. (g) Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul- karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: (a) Since 2007, leader of Al-Qaida in Yemen (AQY). (b) Since Jan. 2009, leader of Al-Qaida in the Arabian Peninsula operating in Yemen and Saudi Arabia (c) Associated with senior Al-Qaida leadership (d) claims he was secretary to Usama Bin Laden (deceased) prior to 2003. (e) Arrested in Iran and extradited to Yemen in 2003, where he escaped from prison in 2006 and remains fugitive as at Jan. 2010. Date of designation referred to in Article 2a (4) (b): 19.1.2010. is replaced by the following: Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul- karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: Reportedly deceased in Yemen in Jun. 2015. Date of designation referred to in Article 7d(2)(i): 19.1.2010. (h) Qasim Yahya Mahdi al-Rimi (alias (a) Qasim Al-Rimi, (b) Qasim al-Raymi, (c) Qassim al-Raymi, (d) Qasim al-Rami, (e) Qasim Yahya Mahdi 'Abd al-Rimi, (f) Abu Hurayah al-Sana'ai, (g) Abu 'Ammar). Address: Yemen. Date of birth: 5.6.1978. Place of birth: Sanaa, Yemen. Nationality: Yemeni. Passport No: 00344994 (Yemeni passport issued on 3 July 1999). Date of designation referred to in Article 2a(4)(b): 11.5.2010 is replaced by the following: Qasim Mohamed Mahdi al-Rimi (alias (a) Qasim Al-Rimi, (b) Qasim al-Raymi, (c) Qassim al-Raymi, (d) Qasim al-Rami, (e) Qasim Mohammed Mahdi Al Remi (f) Qassim Mohammad Mahdi Al Rimi (g) Qasim Yahya Mahdi 'Abd al-Rimi, (h) Abu Hurayrah al-Sana'ai, (i) Abu 'Ammar, (j) Abu Hurayrah). Address: Yemen. Date of birth: 5.6.1978. Place of birth: Raymah village, Sanaa Governorate, Yemen. Nationality: Yemeni. Passport No: (a) 00344994 (Yemeni passport issued on 3.7.1999 in Sanaa) (b) 973406 (Yemeni national identification card, issued on 3.7.1996). Other information: Mother's name: Fatima Muthanna Yahya. Date of designation referred to in Article 7d(2)(i): 11.5.2010. (2) The following entry under the heading Legal persons, groups and entities is replaced as follows: Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qa'idat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Ansar al-Shari'a, (g) AAS, (h) Al-Qaida in Yemen, (i) AQY). Other information: (a) Location: Yemen or Saudi-Arabia (2004  2006). (b) Formed in Jan. 2009 when Al-Qaida in Yemen combined with Saudi Arabian Al-Qaida operatives, (c) Leader of AQAP is Nasir 'abd-al-Karim 'Abdullah Al-Wahishi, (d) Ansar al-Shari'a was formed in early 2011 by AQAP and has taken responsibility for multiple attacks in Yemen against both government and civilian targets. Date of designation referred to in Article 2a (4) (b): 19.1.2010. is replaced by the following: Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qa'idat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Ansar al-Shari'a, (g) AAS, (h) Al-Qaida in Yemen, (i) AQY). Other information: Location: Yemen or Saudi-Arabia (2004  2006). Date of designation referred to in Article 7d(2)(i): 19.1.2010.